Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of election of species in the reply filed on 12/6/21 is acknowledged. Applicant further interview with Examiner and confirmed that Applicant elected the embodiment 3804 in Fig 38 without traverse.  
Claims 6, 17, are withdrawn as these claims are not belong to the elected embodiment.
Therefore, Examiner will exam elected claims.
Claim Objections 
Claims 2, 3, 15-16 and dependent claims are objected to because of the following informalities:  
In claims 2, 3, “the mating mechanism of the platform comprises a magnetic attracting element disposed in the mobile electronic device” and “the first accessory type comprises a further magnetic attracting element”: the limitations are not supported by SPEC/drawings. Further clarification is required. 
In claim 15, “the first accessory type comprises a slideably-adjustable docking accessory” : this limitation is not supported by SPEC/drawings. Further clarification is required. 
In claim 16, “the first accessory type comprises a rotatable accessory configured to rotate about a longitudinal axis of the rotatable accessory relative to the mobile device and platform” : this limitation is not supported by SPEC/drawings. 
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 13-16, 22 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)  as being anticipated by Chapman (US 20130177304).
With regard claim 1, Chapman discloses A docking accessory system, (abstract; fig 1-6) comprising: a platform comprising a mating mechanism for detachably attaching a plurality of types of accessories to a mobile electronic device (abstract, fig 1-6), wherein the platform is integrally formed with the mobile electronic device (at least fig 1-6, Examiner consider ); a first accessory type of the plurality of types of accessories configured to detachably attach to the platform by way of the mating mechanism (abstract; at least fig 1-6); and a second accessory type of the plurality of types of accessories (abstract; at least fig 1-6), different from the first accessory type, configured to detachably attach to the platform by way of the mating mechanism (abstract; at least fig 1-6). 
Regarding claim 13, Chapman further disclosed the mating mechanism is configured to attach the first and/or second accessory type to the platform in a plurality of attachment orientations (at least fig 1-6).
Regarding claim 14, Chapman further disclosed the mating mechanism is configured to adjustably attach the first and/or second accessory type to the platform (at least fig 1-6).
Regarding claim 15, Chapman further disclosed the first accessory type comprises a slideably-adjustable docking accessory (at least fig 1-6).
Regarding claim 16, Chapman further disclosed the first accessory type comprises a rotatable accessory configured to rotate about a longitudinal axis of the rotatable accessory relative to the mobile device and platform (at least fig 1-6).
Regarding claim 22, Chapman further disclosed mating mechanism is configured to detachably attach the first accessory type completely flush against the mobile electronic device (at least fig 1-6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 2-4, 23-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chapman (US 20130177304) in view of and further in view of Examiner’s Official Notice (EON). 
Regarding claims 2-3, The primary art discussed in the preceding claim disclosed all the subject matter except for the mating mechanism of the platform comprises a magnetic attracting element disposed in the mobile electronic device; and the first accessory type comprises a further magnetic attracting element.
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (the mating mechanism of the platform comprises a magnetic attracting element disposed in the mobile electronic device; the first accessory type comprises a further magnetic attracting element) and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further secure the modified structure. 
Regarding claim 4, the modified primary art further disclosed the mating mechanism further comprises a mechanical attachment mechanism (at least fig 1-6).
Regarding claim 23, the above discussed art further disclosed mating mechanism is configured to detachably attach the first accessory type substantially flush against the mobile electronic device (at least fig 1-6).
The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the mating mechanism comprises a magnetic attracting element and a mechanical element.
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (the mating mechanism comprises a magnetic attracting element and a mechanical element) and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further secure the modified structure. 
 Regarding claim 24, the modified primary art further disclosed the mechanical element comprises one or more protrusions or cutouts that facilitate securing the first accessory type accessory to the platform (at least fig 1-6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841